Mr. Justice Wall delivered the opinion op the Court. This case was here at a former term. 56 Ill. App. 138. The judgment, which was for the defendants, was reversed upon the merits for reasons stated in the opinion then filed. Another trial resulted in a judgment for the plaintiffs, from which the present appeal is prosecuted. The evidence and the defense thereon, so far as discussed in the former opinion, seem to be precisely as before, and we are not disposed to modify the views then expressed. There also appears in this record the official report of the treasurer, filed December 22, 1893, showing the amount in his hands Bovember 30, 1893. According to repeated rulings of the Supreme Court this report is binding upon the sureties as well as the principal. Beither he nor they can contradict it. However, as we held in the former opinion, the facts set up by way of defense do not amount to a contradiction of the report, even if contradiction were admissible. The judgment will be affirmed.